Citation Nr: 0534374	
Decision Date: 12/20/05    Archive Date: 12/30/05

DOCKET NO.  02-03 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than April 21, 1988, 
for a 100 percent evaluation for schizophrenia.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in April 2005, at which time it was remanded 
to the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, Puerto Rico, through the VA's Appeals 
Management Center (AMC) in Washington, DC.  Such remand was 
entered, pursuant to an April 2004 order of the United States 
Court of Appeals for Veterans Claims, granting a joint motion 
of the parties for remand, to permit the AMC to advise the 
veteran fully of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  
Such notice was furnished to the veteran in May 2005, 
followed by issuance of a supplemental statement of the case 
in July 2005.  The case has since been returned to the Board 
for further review.  

The appeal is REMANDED to the RO via the AMC.  VA will notify 
the veteran if further action is required on his part.


REMAND

By its decision of January 2003, the Board granted an earlier 
effective date for a 100 percent evaluation for the veteran's 
service-connected schizophrenia.  The veteran was 
dissatisfied with the effective date assigned and he appealed 
to the United States Court of Appeals for Veterans Claims 
(Court).  The parties to the appeal thereafter jointly moved 
the Court to remand the case to address certain matters and 
the Court by its April 2004 order granted the parties' 
motion, thereby vacating that part of the Board's decision of 
January 2003, denying an effective date for a 100 percent 
evaluation for schizophrenia earlier than April 21, 1988.  

Review of the record indicates that in the Introduction 
portion of its January 2003 decision, the Board found that 
the veteran had not advanced a claim for clear and 
unmistakable error (CUE) in the Board's decision of November 
1989, which had denied entitlement to a rating in excess of 
50 percent for the veteran's schizophrenia, or in the 
underlying RO decision of January 1988.  The authority cited 
by the Board was that of the holdings in Donovan v. West, 158 
F.3d 1377 (Fed.Cir. 1998); Dittrich v. West, 163 F.3d 1349 
(Fed.Cir. 1998).  In addition, the vetera`n was invited to 
submit a Board CUE claim, if he so chose, but none to date 
has been presented for review.  

That notwithstanding, the veteran has also alleged that there 
was CUE in those rating decisions of the RO which preceded 
its January 1988 action.  Those pre-January 1988 actions were 
erroneously noted by the Board in the Introduction to its 
January 2003 decision to have been subsumed by the Board's 
action in November 1989, as the record does not indicate that 
the Board in November 1989 undertook de novo consideration of 
the ratings assigned for the veteran's schizophrenia since 
the effective date in 1970 for the grant of service 
connection, inclusive of all of the evidence developed from 
that point.  Consequently, the rating actions prior to 
January 1988 were not subsumed by the Board's decision of 
November 1989 and they are subject to claims of CUE.  

As the RO has not to date been afforded the opportunity of 
adjudicating the veteran's CUE claims, to include the 
preliminary question of whether any properly pleaded claim 
has been advanced, remand for additional action is deemed 
necessary.  Accordingly, this matter is REMANDED for the 
following action:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002) and 38 
C.F.R. § 3.159 (2005), the veteran must 
be notified in writing of what 
information and evidence are still needed 
to substantiate his claim of entitlement 
to an effective date earlier than April 
21, 1988, for a 100 percent evaluation 
for schizophrenia, to include his 
allegations of CUE in RO decisions 
entered prior to January 1988 for the 
rating of his service-connected 
schizophrenia.  The veteran must be 
notified what portion of any necessary 
evidence VA will secure, and what portion 
he himself must submit.  Finally, he must 
be advised to submit all pertinent 
evidence not already on file that he has 
in his possession, and that, if 
requested, VA will assist him in 
obtaining pertinent treatment records 
from private medical professionals, or 
other evidence, provided that he 
furnishes sufficient, identifying 
information and authorization.  

2.  The AMC or RO must undertake any and 
all development it deems necessary with 
respect to the veteran's claims of CUE in 
RO decisions prior to January 1988 for 
the rating of his schizophrenia, followed 
by an initial adjudication of such CUE 
claims, to include the preliminary 
question of whether properly pleaded 
claims for CUE have been advanced.  

3.  Lastly, the issue of the veteran's 
entitlement to an earlier effective date 
for a 100 percent evaluation for 
schizophrenia must be readjudicated in 
light of the outcome of the 
aforementioned CUE matters.  Such 
readjudication must be on the basis of 
all of the evidence of record and all 
governing legal authority.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative must 
be provided with a supplemental statement 
of the case, which must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet.App. 369 (1999).  
The purpose of this remand is to obtain additional procedural 
development and to preserve the veteran's due process rights.  
No inference should be drawn regarding the final disposition 
of the claim in question as a result of this action.  



_________________________________________________
WARREN W. RICE, JR. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


